IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEREMIAH COOLER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1579

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 3, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Jeffrey E. Lewis, General Counsel, and Michael J. Titus, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant; Jeremiah Cooler, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.